WILSON, Justice.
Appellee sued appellant and another defendant for title and possession. Appel*564lant filed a cross-action for debt. Summary judgment was rendered for appellee against defendants on his action for title and possession, the judgment reciting it was restricted to this issue. The cross-action is not disposed of, and there has been no severance. The order is interlocutory and not appealable. Pan American Petroleum Corp. v. Texas Pacific Coal & Oil Co., Tex.Sup., 324 S.W.2d 200; Pierce v. Reynolds, Tex.Sup., 329 S.W.2d 76. The appeal is dismissed.